Third District Court of Appeal
                               State of Florida

                          Opinion filed July 13, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-684
                      Lower Tribunal No. F84-17218
                          ________________


                          Shellman Peterson,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Alberto Milian Judge.

     Shellman Peterson, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.